Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hao Tan on May 7, 2021.

The application has been amended as follows: 
		
		Claim 1 has been amended as follows:


1. (Currently Amended) An electronic device, comprising: 
a body, comprising: 
a main part, provided with a slide rail and surfaces of which form: 
a first surface of the body comprising a hidden region at one end thereof that is provided with at least one functional component of the electronic device; 
a second surface of the body disposed opposite to the first surface; 

a flexible display disposed on the body, wherein the flexible display comprises:
a first display portion, wherein the first display portion is mounted with a bracket, and the bracket slides relative to the slide rail to switch the flexible display between a retracted state and a slide-out state; and
a second display portion integrated with the first display portion, and a movable member separately coupled with the main part, wherein a surface of the movable member that is away from the main part forms a side surface of the body coupling the first surface and the second surface when the flexible display is in the retracted state;
wherein when the flexible display is in the retracted state, the first display portion covers the first surface and the side surface, and the second display portion covers at least a part of the second surface; wherein when the flexible display is switched from the retracted state to the slide-out state, the first display portion slides along a direction in which a free end of the first display portion approaches the side surface to expose the at least one functional 2ATTY DOCKET NO.: 165308.00050and
wherein when the flexible display is in the retracted state, the movable member is abutted against the main part; and when the flexible display is in the slide-out state, the movable member is separated from the main part.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER E. MAHONEY
Primary Examiner
Art Unit 2852



/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852